             Case 1:18-cv-01438-RDB Document 66 Filed 12/04/18 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

KENNETH BUMGARDNER,                                  *

        Plaintiff,                                   *

v.                                                   *    Case No. 18-1438-RDB

MARCUS TAYLOR, et al.,                               *

        Defendants                                   *

*       *        *        *       *    *      *      *       *       *      *       *       *     *

     CONSENT MOTION FOR EXTENSION OF TIME FOR DEFENDANTS ALLERS,
    WARD, AND HENDRIX TO RESPOND TO PLAINTIFF'S AMENDED COMPLAINT

        Defendants Thomas Allers, Maurice Ward, and Evodio Hendrix, by their undersigned

counsel, and with the consent of plaintiff Kenneth Bumgardner, move to extend the time until

February 5, 2019 for Messrs. Allers, Ward, and Hendrix to file a motion, answer, or other

response to the amended complaint. The grounds of this motion are as follows:

        1.       The current deadline for Messrs. Allers, Hendrix, and Ward to respond to the

amended complaint is December 5, 2018. See ECF 63.

        2.       Undersigned counsel understands from conversations with counsel for Mr.

Bumgardner that Mr. Bumgardner is considering dismissing the claims asserted against Messrs.

Allers, Ward, and Hendrix but needs additional time to reach a final decision. Undersigned

counsel also understands that Mr. Bumgardner is considering securing new or replacement

counsel in connection with this case but needs additional time to reach a final decision.

        3.       Mr. Bumgardner and Messrs. Allers, Ward, and Hendrix have agreed to extend

the time until February 5, 2019 for Messrs. Allers, Ward, and Hendrix to file a motion, answer,

or other response to the amended complaint. In addition, Mr. Bumgardner has agreed to advise




18194/6/02858190.DOCXv2
             Case 1:18-cv-01438-RDB Document 66 Filed 12/04/18 Page 2 of 2



Messrs. Allers, Ward, and Hendrix by January 4, 2019 as to whether the claims against those

defendants will be dismissed so that Messrs. Allers, Ward, and Hendrix can respond to the

amended complaint accordingly.

        4.       The extension contemplated by this motion will not prejudice any party to this

litigation. This motion is not made for the purpose of mere delay or any other improper purpose.

        WHEREFORE, Defendants Thomas Allers, Maurice Ward, and Evodio Hendrix request

that this Court extend the time, up to and including February 5, 2019, for Messrs. Allers, Ward,

and Hendrix to file a motion, answer, or other response to the amended complaint.

Dated: December 4, 2018

  /s/
Christopher C. Jeffries (Fed. Bar. No. 28587)
Ezra S. Gollogly (Fed. Bar No. 28088)
Emily R. Greene (Fed. Bar. No. (20302)
KRAMON & GRAHAM, P.A.
One South Street, Suite 2600
Baltimore, Maryland 21202
Phone: (410) 752-6030
Fax: (410) 539-1269
cjeffries@kg-law.com
egollogly@kg-law.com
egreene@kg-law.com

Attorneys for Thomas Allers, Maurice Ward,
and Evodio Hendrix




APPROVED this _____ date of ____________, 2018.




____________________________
Richard D. Bennett
United States District Judge


18194/6/02858190.DOCXv2                          2
